Citation Nr: 1033655	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-33 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating for post-traumatic stress 
disorder (PTSD) higher than 30 percent prior to November 14, 2007 
and higher than 70 percent from November 14, 2007, forward.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  Prior to November 17, 2007, the Veteran's PTSD resulted in no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupation tasks due to symptoms similar to depressed 
mood, anxiety, suspiciousness, chronic sleep impairment and mild 
memory loss.  He was generally functioning satisfactory with 
routine behavior, self care, and conversation normal.  

2.  From November 17, 2007 forward, the Veteran's PTSD has not 
resulted in total occupational and social impairment.  


CONCLUSION OF LAW

1.  The criteria for a disability rating higher than 30 percent 
for PTSD were not met prior to November 17, 2007.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R.  §§ 3.321, 4.1, 4.2, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for a disability rating higher than 70 percent 
for PTSD have not been met for any period of time.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.321, 4.1, 4.2, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  The higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Service connection for PTSD was established in a June 2003 rating 
decision at which time the RO assigned a 30 percent disability 
rating.  In March 2007, the Veteran filed a claim for an 
increased rating.  In a rating decision dated in March 2010, the 
RO assigned a disability rating of 70 percent for the Veteran's 
PTSD, effective in November 14, 2007.  

A 30 percent rating is warranted when PTSD is manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2009).  The DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging between zero and 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health - illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

In adjudicating a claim for an increased rating, separate ratings 
may be assigned for separate periods of time based on the facts 
found; a practice known as assigning "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.; see generally 38 U.S.C.A. § 
5110(b)(2).  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  

A 3 part analysis is applied with regard to whether an 
extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine whether 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability picture 
includes other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 116.  
If this is the case, then the RO or the Board must refer the 
matter to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis - determining whether justice requires assignment of an 
extraschedular rating.  Id.  

In this regard, TDIU was granted effective November 14th, 2007, 
making referral for an extraschedular rating moot at this point. 

In February 2006 the Board issued a decision in which it denied a 
higher rating for PTSD.  That decision was not appealed.  The 
Veteran filed his current claim for an increase in March 2007.  
The relevant temporal focus in this case is therefore the period 
from March 2006 until the present.  Addressing evidence prior to 
that time is not indicated and to do so would amount to a review 
of the February 2006 decision which addressed such evidence and 
is final.  

Of record is a VA treatment note from July 2007 in which a VA 
psychiatrist, Dr. "S.B.", who follows the Veteran for 
medication management, stated as follows:  

Chief complaint - sleepy and lack of 
energy.  Patient reports the above.  He has 
needed medications to sleep due to his 
PTSD.  His wife is concerned with his 
safety in driving.  His irritability, 
depression and lack of attention are all 
related to his combat induced PTSD.  He is 
really totally disabled and will not be 
able to return to work.  Mental 
Status/Examination - coherent and somewhat 
sad.  

In July 2007, the Veteran underwent a VA examination to evaluate 
his PTSD.  A review of medical records showed that he had not had 
any hospitalizations and that he saw Dr. S.B. for medication 
management every 6 months unless something came up in the 
interval.  

The Veteran reported that he had no goals, had not gotten excited 
about anything in the past 2 years, and that his energy and 
concentration were not very good.  He reported that his sleep was 
alright and if he took his medication he got 8 to 9 hours of 
sleep per night.  He reported that had some nightmares, 
flashbacks, and daytime drowsiness which happened anytime he 
drove a motor vehicle.  From this and other comments it appears 
that it is only during driving that the Veteran has daytime 
drowsiness.  

The Veteran reported that he was working as a security guard but 
had difficulty in that he had a 35 minute drive to work and 
tended to fall asleep at the wheel.  He reported that he had to 
call in sick twice in the past year because of his PTSD.  As to 
his family/social life, he reported that he has been married for 
34 years, gets along fine with his spouse and children, sees his 
grandchildren, and that his only friends were his sons.  He also 
reported that his leisure pursuits include gardening, working 
with cattle, and that prior to his problem with drowsiness, he 
enjoyed riding motorcycles and 4-wheelers.  He had not had any 
suicide attempts or violent episodes.  He reported that he did 
not have much trouble getting along with people at work, no real 
difficulties with routine responsibilities of self care, and no 
problems with family role functioning. 

The Board must find that such statements from the Veteran, citing 
the ability to get along with his spouse and children, 
interesting hobbies, no trouble getting along with people at 
work, no real difficulties with routine responsibilities of self 
care, and no problems with family role functioning, provides 
highly probative factual evidence against this claim.  

Mental status examination found the Veteran clean, neatly 
groomed, and casually dressed, he initially appeared quite 
fatigued, with some yawning, but became more alert with effort.  
Speech rate and flow were slow but unremarkable.  Affect was 
blunted.  He was not able to do serial 7's but could spell a word 
forward and backward.  As to judgment, he understood the outcome 
of behavior and he had the insight to understand that he has a 
problem.  There was no impairment of thought process or 
communication, and no delusions or hallucinations.  He was 
cooperative and friendly during the appointment; although 
initially guarded, he was later able to relax.  He had good eye 
contact.  He denied suicidal or homicidal thoughts, intent, or 
plans.  He was able to maintain personal hygiene and the basic 
activities of daily living, and was fully oriented to person, 
place, and time.  As to memory, the Veteran reported that he had 
major trouble with short term memory and trouble with complex 
directions.  He did not have obsessive thinking or ritualistic 
behavior which interfered with his routine activities.  He did 
not have impaired impulse control.  

The examiner stated that the Veteran had impairment in his social 
life in that his social life is limited to his spouse and 
children and they do not go out.  He reported that he gets along 
with his spouse and children alright although his eldest stepson 
is a divorced alcoholic.  As to work, he reported that he had 
been in his current job as a guard for 9 years, got along well 
with some but not all of the other guards and that he did not 
have relations with them outside of work.  The examiner assigned 
a GAF score of 55.  

The examination shows that disability resulting from the 
Veteran's PTSD does not approximate the criteria for a disability 
rating higher than 30 percent.  These findings tend to show that 
the Veteran had problems sleeping if he did not take his 
medication and problems with drowsiness only when he drove.  
While this apparently presented a problem getting to and from his 
job, the tenor of the report, as well as all comments from the 
Veteran and others during this period, fail to show that it 
caused other than very minimal impairment in performing any 
occupational tasks.  That he had only minimal occupational 
impairment, whether due to drowsiness driving or otherwise during 
this time period is shown by his report that he had to call in 
sick due to PTSD only twice in a year..  Apparently other than 
the drowsiness, the Veteran was able to perform many tasks that 
would indicate that he did not have much, if any, impairment as 
far as occupational tasks at that time.  

For example, he indicated that his leisure pursuits included 
gardening and working with cattle and, from the report it appears 
that the only reason that he was unable to engage in his 
previously enjoyable pursuits of riding motorcycles and 4-
wheelers was his drowsiness.  This report not only provides 
evidence against this claim, it places into question the 
evaluation of 30 percent at that time.   

This report also tends to show that the Veteran did not have any 
problems maintaining effective work and social relationships.  
The examiner noted the Veteran's report that he did not have much 
trouble getting along with people at work or with family role 
functioning.  

Other than speaking slowly, he had no trouble with speech 
(certainly the report shows that he did not have circumstantial, 
circumlocutory, or stereotyped speech).  His affect was blunted, 
but not described as flattened which tends to show that he had 
something less than what is contemplated for the 50 percent 
rating in that regard.  

Finally, although he reported that he could not follow complex 
commands this did not result in any impairment.  In this regard, 
there is no indication anywhere in the record that he suffered 
any occupational or social impairment due to an inability to 
follow complex commands.  Hence, his assertion that he had this 
difficulty does not give rise to a finding that the criteria for 
a rating higher than 30 percent have been approximated.  

In his notice of disagreement filed in October 2007, the Veteran 
stated that he has trouble staying awake while driving, has low 
energy, trouble concentrating, is easily agitated in traffic and 
in stores like Wal-Mart, and has anxiety in large groups of 
people.  He reported that at his job he had trouble putting up 
with his supervisors cussed them out, and lost a few days of work 
because he was angry.  Of note is the Veteran also stated that 
"at times I'm sure they thought I was just being "smart" when 
I was really quite angry."  

That the Veteran felt angry at work and in traffic, or that he 
had anxiety in large groups of people, are not symptoms that 
approximate the criteria for a rating higher than 30 percent.  By 
the Veteran's own statement, and the fact that the evidence does 
not show that he was disciplined for his behavior at work, he did 
not have exhibit behavior that was deemed "inappropriate" in 
any setting.  Although he reports that he gets agitated in 
traffic and stores like Wal Mart, this is consistent with anxiety 
but is not evidence that the anxiety results in any impairment.  
The Veteran's symptoms as described in his notice of 
disagreement, as to kind and severity, when taken with the other 
evidence of record or when taken in isolation, do not approximate 
the criteria for a disability rating higher than 30 percent.  

Dr. S.B.'s statement that the Veteran is totally disabled is 
supported only by his report that the Veteran suffers from 
irritability, depression, lack of attention, and needs medication 
for sleep.  Dr. S.B. does not indicate that the Veteran's 
irritability involved any periods of violence or is unprovoked, 
nor does the record support such a finding.  As to depression, 
that symptom, without more, falls squarely under the criteria for 
a 30 percent rating as does the need for medication for sleep 
(chronic sleep impairment).  The statement that the Veteran had 
lack of attention is not stated in terms of the severity of the 
lack of attention or supported by any findings or examples.  Dr. 
S.B. does not explain how the Veteran's PTSD keeps the Veteran 
from working.  When considered with the rest of he evidence prior 
to November 18, 2007 Dr. S.B.'s letter does not balance the scale 
as to approximating the criteria for a rating higher than 30 
percent, and the Board finds that this opinion is entitled to low 
probative value. 

The Veteran reported to the Social Security Administration (SSA) 
that he worked until July 8, 2007.  His statements in that 
application, as well as the statements of his spouse, tend to 
show that he stopped working because of fear that his driving to 
and from work, described by the Veteran as a 70 mile round trip, 
was unsafe due to medications that he took to treat his PTSD 
symptoms.  The rest of his description in his SSA application do 
not show a person with occupational and social impairment with 
reduced reliability and productivity due the symptoms listed 
under the 50 percent and higher criteria, or symptoms similar in 
severity and/or kind to those examples.  

For example, the Veteran's spouse indicated that they shopped 
together and that the Veteran did chores, including feeding and 
watering the farm animals and mowing the lawn.  She indicated 
that she had to remind him of doctor appointments and that he was 
anxious as to handling the checkbook.  This is consistent with 
anxiety and mild memory loss, again, consistent (at best) with 
the 30 percent rating.  Although she also reported that he poorly 
follows written instructions, very poorly follows spoken 
instructions, and has trouble with stress, it is clear from her 
report, that, when it came to social and occupational impairment, 
the problem amounted to his drowsiness when driving.  She did 
indicate that he his condition affected his concentration, 
memory, understanding, and getting along with others but the 
extent of these problems is better reflected in the July 2007 
examination report.  The disability presented in the reports to 
the SSA is not of the nature of problems with speech, frequent 
panic attacks, difficulty understanding any commands, or problems 
with thinking or judgment.  

Simply stated, the Board finds that the Veteran's spouse's 
statement at this time provides factual evidence against this 
claim. 

As to his own statements in the SSA reports, the symptoms 
described and the severity of the symptoms are perhaps consistent 
with the 30 percent rating, at most, but certainly do not 
approximate any higher rating criteria.  As to his memory 
problems he described these as "sometimes my wife has to remind 
me to take medications & to fill weekly pill box" and "I need 
to be reminded of Dr. Appts & errands," as to anxiety he 
reported "I feel very nervous about writing checks to pay 
bills."  He reported "[h]ave trouble with remembering 
instructions & become confused" and "I need to be reminded with 
notes [as to spoken instructions] & feel confused with verbal 
instructions."  Apparently at the time he filled out that form, 
February 2008, his PTSD had not resulted in any social impairment 
as he stated that as to changes in social activities since the 
illnesses, injuries, or conditions began "I have none."  As to 
stress he reported that he handles it poorly but his explanation 
was "get angry."  Again, the Board finds that these symptoms, 
examples provided by the Veteran and his spouse, and the tenor of 
the explanations to show that his PTSD does not result in the 
level of disability sufficient for any rating higher than 30 
percent.  

In summary, as to the period prior to November 14, 2007, the 
preponderance of the evidence shows that the Veteran's PTSD did 
not result in disability that approximated the criteria for 
higher than a 30 percent rating.  His symptomatology and the 
severity of his symptoms are contemplated by the schedular 
criteria so referral for an extraschedular rating is not 
indicated for this period of time.  In fact, most of the medical 
evidence and statements from the Veteran during this period of 
time our found to provide factual evidence against the 30 percent 
evaluation, let alone a higher evaluation.   

Turning to the period after November 17, 2007, the Board finds 
that the most probative evidence is that found in the report of 
VA examination from October 2009.  

The examiner noted that the Veteran meets with Dr. S. B. for 
medication management every 2 to 3 months since his last 
examination and had attended supportive therapy with a VA social 
worker.  The examiner also noted that Dr. S.B. indicated that the 
Veteran was unemployable due to his poor ability to withstand 
stress and, although he was stable on medication, he was 
unemployable due to anxiety and panic attacks.  There had been no 
hospitalizations.  

The Veteran reported that he falls asleep when driving as a side 
effect of his medications, that treatment has been effective in 
reducing his anxiety, and that his sleep had improved.  He 
reported that he has no friends outside of the family, that he 
does not get along with one of his stepsons and rarely speaks to 
the stepson that lives with him, but that he has a good 
relationship with his biological son.  

He reported that he and his spouse were having serious marital 
problems, but reported that he and his spouse go out to a 
restaurant once a month which he enjoys but that his wife 
complains about the food.  When asked about any alcohol or other 
substance abuse problems, the Veteran reported that he drinks 2 
to 3 beers with his wife in the evenings but only infrequently 
drinks to intoxication.  

He reported that he generally spends most of his time on the farm 
gardening in the summer, and sometimes goes shopping.  Describing 
his day, he stated that he gets up has some coffee and spends 4 
to 5 hours staring out of the window and thinking about Vietnam.  

There had been no suicide attempts.  The Veteran indicated that 
he had been frequently verbally aggressive with his coworkers had 
trouble focusing on orders given to him at work which was further 
complicated by his hearing difficulty, that he got upset if he 
thought the order was stupid or unreasonable and raised his voice 
with supervisors and used threatening and derogatory language on 
a regular basis.  He also stated that he had problems handling 
stressful situations.  

The examiner stated that overall the evidence suggested severe 
psychosocial impairment and followed that with the statement that 
the Veteran had stopped working due to his PTSD symptoms.  The 
examiner also apparently linked his impairment to what the 
examiner described as his having "few if any close friends and 
he reports serious marital problems."  

Psychiatric examination found the Veteran clean and appropriately 
dressed, there was no remarkable psychomotor activity, he spoke 
in a slow quiet manner, and his attitude was cooperative and 
somewhat guarded.  His affect was blunted, his mood was 
depressed, he was not able to do serial 7's but was able to spell 
a word forward and backward.  The Veteran reported that he is 
easily distracted and cannot focus on a given activity for long.  

The Veteran was oriented to person, place and time; thought 
process and content was unremarkable; he had no delusions but 
reported some suspiciousness of others which the examiner state 
appeared to be associated with his hypervigilance.  In addressing 
hallucinations, the examiner stated that there were no persistent 
hallucinations but the Veteran reported that sometimes he thinks 
that he sees objects in his peripheral vision.  Judgment and 
insight were unchanged from the previous examination.  

There had been no inappropriate behavior, he had no obsessive or 
ritualistic behavior, no suicidal or homicidal thoughts, no 
episodes of violence, and he has good impulse control.  The 
Veteran reported that he has panic attacks consisting of acute 
anxiety every week or two including that he feels jittery, 
agitated, and has increased heart rate and respiration.  He 
reported that when he was working these occurred daily and are 
triggered by someone saying the wrong thing or a making 
derogatory comment.  

As to the ability to maintain personal hygiene the examiner wrote 
"No" and explained that the Veteran stated that his motivation 
to maintain personal hygiene had decreased stating that the day 
of the examination was the first time that he had bathed or 
brushed his teeth in four days.  He also reported that he 
typically stays in his bathrobe for the first half of the day and 
some days he stays in his robe all day.  

As to problems with daily living, the Veteran reported that his 
wife does most of the household chores.  

As to memory, the he reported that he forgets various details 
during the day including names, places, what he has eaten, why he 
goes into certain rooms and where he has placed personal items.  
He did not remember the name of the examiner by the end of the 
interview and he struggled to remember dates and time frames of 
various events.  

As to objective findings, the examiner stated that the available 
evidence suggested a chronic and severe course of PTSD symptoms 
that would cause significant problems in most employment 
settings.  A GAF score of 46 was assigned.  

This report shows that disability resulting from the Veteran's 
PTSD symptoms does not approximate the criteria for a 100 percent 
rating.  His description that sometimes he thinks he sees things 
in his peripheral vision is far from a description of 
"persistent delusions or hallucinations."  There is no 
indication that he is a danger to anyone, including himself.  At 
worst, he forgets appointment and to take his medication.  
Neither those memory problems nor the deficiencies shown at the 
examination are akin in severity to memory loss of his own name.  

As to an intermittent inability to perform minimal personal 
hygiene, his description that he did not brush his teeth or take 
a bath for 4 days is not evidence of an inability to perform 
minimal personal hyegiene.  He has no inappropriate behavior.  

November 2007 and October 2008 VA outpatient treatment records 
from Dr. S.B. show that the Veteran reported problems with 
concentration, intrusive thoughts, poor sleep, and an inability 
to work.  He also reported that he had little energy and that 
problems at home were stressful.  Notes by Dr. S.B. from February 
2008 include a comment that the Veteran was not able to work but 
mental status examination results are listed as "coherent and 
somewhat tense."  These reports are not evidence approximating 
the criteria for a 100 percent schedular rating and in many cases 
not even the current evaluation would be warranted based on these 
reports.  

In response to a request from the Veteran's representative, Dr. 
S.B. sent a letter to the representative in May 2010 reporting 
that the Veteran's PTSD rendered him unable to work.  Again, this 
statement does not show that the Veteran meets the criteria for a 
schedular 100 percent rating.  

The evidence overwhelmingly shows that the Veteran's PTSD does 
not even marginally approximate the criteria for a 100 percent 
rating for any period.  His symptomatology and the severity of 
his symptoms are contemplated by the rating schedule and 
therefore referral for extraschedular consideration is not 
warranted.  

As the preponderance of the evidence is against assigning ratings 
higher than already assigned for any period on appeal, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and afforded 
the Veteran adequate examinations in July 2007 and August 2009.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


